VANITY EVENTS HOLDING, INC. 43 West 33 rd Street, Suite 600 New York, NY 10001 August 4, 2009 VIA ELECTRONIC SUBMISSION Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Vanity Events Holding, Inc. (the “Company”) Post-Effective Amendment to the Registration Statement on Form S-1 Filed July 7, 2009 File No. 333-151585 Ladies and Gentlemen: The Company previously filed the above-referenced Post-Effective Amendment to the Form S-1 registration statement and hereby request that such registration statement be withdrawn at your earliest convenience. To the best of the Company’s knowledge, no securities were offered or sold pursuant to this Post-Effective Amendment. The Company requests this withdrawal due to the Public Accounting Oversight Board’s revocation of the registration of Drakeford & Drakeford, LLC, the accountants that audited the financial statements included in the Company’s Post-Effective Amendment to the Registration Statement on Form S-1. If you have any questions concerning this matter, please contact the, Richard A.
